In an action to declare that the withholding of approval by defendant of the transfer of title of certain property is unreasonable and that a conveyance of said property, subject to the mortgage held by defendant, will not cause an acceleration of the mortgage, plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered February 24, 1982, which denied their motion for summary judgment and granted defendant’s cross motion for summary judgment. Order modified by deleting the provision granting defendant’s cross motion and substituting a provision denying the cross motion. As so modified, order affirmed, without costs or disbursements. The affidavits and exhibits submitted at Special Term raise questions of fact concerning the purpose of paragraph 17 of the mortgage in question and whether defendant unreasonably withheld her approval of the transfer. Therefore, it was improper to grant defendant’s cross motion for summary judgment. Lazer, J. P., Mangano, Gibbons and Brown, JJ., concur.